The Attorney         General of Texas
                                                                November 30, 1981
MARK WHITE
Attorney General


                                             Honorable John R. MacLean              Opinion No. MW-401
Supreme      Court Suildlng
P. 0. BOX 12548
                                             District Attorney
Auslln,    TX. 76711                         Honorable Dan M. Boulware              Re: Resignations of council
5121475.2501                                 County Attorney                        members for general law city
Telex    9101674-1367                        P. 0. Box 350
TelecoDier     512/475-0266
                                             Cleburne, Texas   76031

1607   Main      St.. Suite     1400         Dear Gentlemen:
Dallas,   TX.     75201
2141742.6944                                      You have asked if the city council of a city incorporated under
                                             the general laws of this state may refuse to accept resignations from
4624   Alberta      Ave.,     Suite    160
                                             two council members at the same time in order to avoid holding an
El Paso, TX.        79905                    election.
91515333464
                                                  You advise that the city secretary of the city of Alvarado, a
                                             general law city, received resignations from two members of the city
1220 Dallas Ave., Suite               202
Houston.    TX. 77002
                                             council; after which neither member submitting a resignation attended
713/6500866                                  council meetings. The remaining members of the council accepted one
                                             of the resignations, but refused to accept the other until a
                                             replacement for the one whose resignation was accepted had been
606 Broadway.          Suite     312
                                             appointed and qualified. The purported reason for refusing to accept
Lubbock,   TX.        79401
6W747-5236
                                             both resignations at the same time was to avoid two simultaneous
                                             vacancies on the council and the necessity of holding an election to
                                             fill them.
4309 N. Tenth, Suite             B
McAllen,     TX. 76501
                                                  As amended in 1965, article 989, V.T.C.S., provides that if no
5121662.4547
                                             more than one vacancy exists on the city council of a general law
                                             city, it may be filled by appointment by a majority of the remaining
200 Main Plaza, Suite 400                    council members. But if two or more vacancies on the city council
San Antonio,  TX. 76205                      exist at the same time, a special election must be called to fill the
 5121225-4191
                                             vacancy.

 An Equal        OpporiU~iiVl                     In this case, article 1005, V.T.C.S., provides in pertinent part:
 Affirmative       Action     Employel
                                                       Resignation by any officer authorized by this
                                                       title [Title 28, Cities, Towns, and Villages] to
                                                       be elected or appointed shall be made to the city
                                                       council In writing, subject to their approval and
                                                       acceptance. (Emphasis added).




                                                                         p. 1361
Honorable John R. MacLean - Page 2       (Mw-401)



     In our opinion the Alvarado City Council was free to act on one
resignation and not the other, if it so chose. Nothing in the law
required the council to accept either member's resignation, whatever
its motive for refusal might be. See generally Sawyer v. City of San
Antonio, 234 S.W.2d 398 (Tex. 1950); Tobin v. Valerio, 309 S.W.2d 479
(Tex. Civ. App. - San Antonio 1958, writ ref'd). Cf. State v.
Valentine, 198 S.W. 1006 (Tex. Civ. App. - Fort Worth 1917, writ
ref'd); Gambill v. City of Denton, 215 S.W.2d 389 (Tex. Civ. App. -
Fort Worth 1948, writ dism'd).

                               SUMMARY

              The city council of a general law city may
         refuse to accept one of two resignations submitted
         by council members in order to avoid the necessity
         of holding an election to fill vacancies.

                                      AS



                                           MARK      WHITE
                                           Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Moellinger
Bruce Youngblood




                                   p. 1362